DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objections
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are objected to for inconsistent terminology. The event is referenced as both "the event" and "the imminent event". The examiner recommends changing "the event" to "the imminent event".
Claims 4, 5, 11, 12, 18, and 19 are objected to for the following antecedent support issue. Specifically, the limitation “a transport speed” should be replaced with “the transport’s speed” for proper antecedent support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hilsebecher et al. (US 7,786,926, hereafter “Hilsebecher”) in view of Freytag (US 2018/0141545).
Regarding claim 1, Hilsebecher discloses a method (abstract), comprising: detecting, by a transport, an environment via a first sensor (Fig. 1, radar sensor 10 operating in distance measurement mode FMCW); determining, by the transport, an event related to the environment is imminent (Col. 3, lines 52-56, i.e. “The collision detection device 18 tracks the distance data and the relative velocity data of the target and decides whether or not it is possible to avoid a collision with the target.”); powering (Fig. 1, collision detection device 18), by the transport, a second sensor associated with the imminent event (Fig. 1, Col. 4, lines 18-22, radar sensor 10 switches to a velocity measurement mode CW); and detecting, by the transport, the event as it is occurring via the second sensor (Col. 6, lines 51-60, i.e. “When radar sensor 10 is in the velocity measurement mode, and relative velocity is now measured more precisely and tracked at a higher resolution virtually up to actual time of collision.”). 
Hilsebecher does not expressly disclose a separate second sensor. For example, Freytag, in the same field of endeavor, teaches this limitation (Fig. 2, e.g., ¶¶ 34-35, “the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A. These overlapping detection zones may provide redundant sensing, enhanced sensing, and/or provide greater detail in sensing within a particular portion (e.g., zone 216A) of a larger zone (e.g., zone 216B).”). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have incorporated the teachings of Freytag into the invention of Hilsebecher in order to recognize an imminent event by replacing the single sensor with multiple sensors (e.g., first sensor to measure distance and a separate second sensor to measure velocity) to increase the capabilities of a single sensor to precisely detect an imminent event and reduce its risks.
Regarding claim 2, Hilsebecher does not expressly disclose the method of claim 1, comprising determining an area of the transport where the imminent event is expected to occur; and powering one or more additional sensors disposed in the area of the transport where the event is expected to occur. However, Freytag, in the same field of endeavor, clearly teaches a method, comprising determining an area of the transport (Fig. 2, ¶ 35, sensors 116A-K “navigation, orientation, odometry, rear/front RADAR, ultrasonic, infrared (IR)” and imaging system 112 “LIDAR, camera”) where the imminent event is expected to occur; and powering one or more additional sensors disposed in the area of the transport where the event is expected to occur (Fig. 14, ¶ 112, “As the vehicle 804 approaches the vehicle 100, one or more sensors as previously discussed may be utilized to determine that a collision is imminent. Accordingly, the processor 708 may determine a plurality of escape routes to avoid object 1408.”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Freytag into the invention of Hilsebecher to further implement multiple sensors to increase sensing of an environment surrounding a vehicle as doing so would further mitigate potential damage from a collision. 

Regarding claim 3, Hilsebecher does not expressly disclose the method of claim 1, comprising determining an area of the transport where the imminent event is expected to occur; and powering sensors associated with the area for a first period of time; and powering the second sensor for a second period of time longer than the first period of time. However, Freytag, in the same field of endeavor, teaches a method, comprising determining an area of the transport where the imminent event is expected to occur (¶ 35, “the sensors 116A-K may detect a target that is both, or simultaneously, at a side 160 and a rear 120 of the vehicle 100”); powering all sensors associated with the area for a first period of time (Fig. 10A, ¶ 95, a series of sensor measurements 1004, 1008, 1012, 1016 associated with an object over a time periods 1020, 1024, 1028, 1032); and powering the second sensor for a second period of time longer than the first period of time (Fig. 10A, ¶¶ 96-97, i.e. “Each time portion may be at a predetermined interval (e.g., 5 microseconds, 20 milliseconds, etc.), user established, or based on the accuracy of the measurement. Further, each preceding measurement may be made at time 0 minus some number of time portions (e.g., 10 time portions before, 5 time portions before, etc.)”. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Freytag into the invention of Hilsebecher to more accurately analyze the sensors’ measurements associated with a threat zone over a period of time.

With respect to claims 8 and 15, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 8 and 15 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 8 and 15 are also rejected over the same rationale as claim 1.

With respect to claims 9 and 16, all the limitations have been analyzed in view of claim 2, and it has been determined that claims 9 and 16 do not teach or define any new limitations beyond those previously recited in claim 2; therefore, claims 9 and 16 are also rejected over the same rationale as claim 2.

With respect to claims 10 and 17, all the limitations have been analyzed in view of claim 3, and it has been determined that claims 10 and 17 do not teach or define any new limitations beyond those previously recited in claim 3; therefore, claims 10 and 17 are also rejected over the same rationale as claim 3.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilsebecher in view of Freytag and in further view of Newman et al. (US 2019/0315345, hereafter “Newman”). 

Regarding claim 4, Hilsebecher does not expressly disclose the method of claim 1, comprising determining a front portion of the transport is an area of the transport where the imminent event is expected to occur; and powering the transport to reduce a transport speed for a predefined period of time. However, Newman, in the same field of invention, clearly teaches a method, comprising determining a front portion of the transport is an area of the transport where the imminent event is expected to occur; and powering the transport to reduce a transport speed (Fig. 5, ¶ 102, if the back zone is clear 503, the processor may perform a gradual deceleration 504) for a predefined period of time (¶ 46, i.e. “the processor's action may be continued for a predetermined amount of time, or it may be continued until the second vehicle is no longer in the threat zone.“). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of Hilsebecher in order to select an appropriate responsive selection of actions to avoid or mitigate potential hazards.  
Regarding claim 5, Hilsebecher does not expressly disclose the method of claim 1, comprising determining a rear portion of the transport is an area of the transport where the imminent event is expected to occur; and powering the transport to increase a transport speed for a predefined period of time. However, Newman, in the same field of invention, clearly teaches a method, comprising determining a rear portion of the transport is an area of the transport where the imminent event is expected to occur; and powering the transport to increase a transport speed (Fig. 5, ¶ 102, if the back zone is not clear 505, the processor may perform a gradual acceleration 506) for a predefined period of time (¶ 46, i.e. “the processor's action may be continued for a predetermined amount of time, or it may be continued until the second vehicle is no longer in the threat zone.“). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Newman into the invention of Hilsebecher in order to select an appropriate responsive selection of actions to avoid or mitigate potential hazards.  

With respect to claims 11 and 18, all the limitations have been analyzed in view of claim 4, and it has been determined that claims 11 and 18 do not teach or define any new limitations beyond those previously recited in claim 4; therefore, claims 11 and 18 are also rejected over the same rationale as claim 4.

With respect to claims 12 and 19, all the limitations have been analyzed in view of claim 5, and it has been determined that claims 12 and 19 do not teach or define any new limitations beyond those previously recited in claim 5; therefore, claims 12 and 19 are also rejected over the same rationale as claim 5.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilsebecher in view of Freytag and in further view of Leise et al. (US 10,719,501, hereafter “Leise”). 
Regarding claim 6, Hilsebecher does not expressly disclose the method of claim 1, comprising receiving, by the transport, a validation of the event from at least one component, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component. However, Leise, in the same field of invention, clearly teaches a method, comprising receiving, by the transport, a validation of the event from at least one component, wherein the validation comprises a blockchain consensus between a peer group (Fig. 3, “The nodes A 104A, B 104B, and C 106 form a consensus that the solution is valid 316, and accordingly all the nodes have formed a consensus on the blocks of transactions stored by all the nodes 318.”) consisting of the transport and the at least one component (Col. 17, lines 10-12, “receiving, via the one or more processors and/or associated transceivers, vehicle sensor data generated or collected prior to, during, and/or after the vehicle collision”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leise into the invention of Hilsebecher in order to utilize blockchain technology on a vehicle to verify an imminent event. 

Regarding claim 7, Hilsebecher does not expressly disclose the method of claim 6, comprising executing a smart contract, by the transport, to record the imminent event and the at least one component on a blockchain based on the blockchain consensus. However, Leise, teaches the method of claim 6, comprising executing a smart contract (Col 28, lines 36-39, “depending on the sequence of events in the blockchain, terms of the smart contract may be executed immediately, such as sending a tow truck to the geolocation”), by the transport, to record the imminent event and the at least one component on a blockchain based on the blockchain consensus (Col 28, lines 17-30, an immutable and secure system records the sensor data). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leise into the invention of Hilsebecher in order to utilize blockchain technology on a vehicle to verify and enhance the accuracy and the security of sensor data regarding the vehicle’s environment. 

With respect to claims 13 and 20, all the limitations have been analyzed in view of claim 6, and it has been determined that claims 13 and 20 do not teach or define any new limitations beyond those previously recited in claim 6; therefore, claims 13 and 20 are also rejected over the same rationale as claim 6.

With respect to claim 14, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 14 is also rejected over the same rationale as claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimia Kohankhaki whose telephone number is (571)272-5959. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMIA KOHANKHAKI/               Examiner, Art Unit 4175                                                                                                                                                                                         
/NAVID Z. MEHDIZADEH/               Primary Examiner, Art Unit 3669